Citation Nr: 1033462	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to an initial compensable rating for the service-
connected erectile dysfunction.

4.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected Type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION


The Veteran served on active duty from June 1954 to March 1957 
and from April 1960 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and April and July 2006 rating 
decisions by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
tinnitus, and an increased rating for diabetes mellitus being 
remanded are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The service-connected erectile dysfunction is not shown to be 
associated with a deformity of the penis so as to warrant other 
than special monthly compensation (SMC) based on the loss of use 
of a creative organ.



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating 
for the service-connected erectile dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.115b 
including Diagnostic Codes 7521, 7522 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. 
Reg. 23353 (Apr. 30, 2008)).  

The VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

As the April 2006 rating decision on appeal granted service 
connection for erectile dysfunction and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  In this 
case, the necessary Statement of the Case was issued in July 
2007.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  All evidence constructively of record 
has been secured.  

The RO arranged for a VA examination.  The Board finds that the 
examination was adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's duty to assist 
is met.   



Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Analysis

The rating schedule does not include a Diagnostic Code for 
erectile dysfunction (as the term applies in the instant case, 
i.e., the inability to maintain an erection).  Instead, it may be 
assigned special monthly compensation (SMC) at the statutory rate 
established specifically for loss of use of a creative organ in 
38 U.S.C.A. § 1114(k).  An April 2006 rating decision awarded SMC 
benefits based on the loss of use of a creative organ in this 
case.  

The RO has rated the erectile dysfunction in accordance with the 
provisions of 38 C.F.R. § 4.20 by analogy to Diagnostic Code 7522 
for penile deformity with loss of erectile power.  

Diagnostic Code 7522 provides a 20 percent rating for deformity 
of the penis with loss of erectile power.  A 20 percent rating is 
also assignable under Diagnostic Code 7521 when there has been 
removal of the glans (head) of the penis.  See 38 C.F.R. § 
4.115b.  

In the present case, the Veteran's erectile dysfunction is deemed 
to be secondary to the service-connected diabetes mellitus, but 
it is not related to an actual penile deformity or loss of the 
glans of the penis.  

On January 2005 VA examination, the Veteran reported that he had 
difficulty obtaining and maintaining an erection since 2000.  He 
indicated that Viagra helped him somewhat.  A genital  
examination was noted to be grossly within normal limits.  

The Veteran does not assert that his penis is deformed or that 
any portion of the penis has been removed.  Consequently, without 
the underlying disability manifested by penile deformity or loss, 
a compensable rating is not assignable under Codes7521 or 7522.  

To the extent that loss of erectile power is required for the 
assignment of a 20 percent rating under Diagnostic Code 7522, it 
only serves to identify a level of disability that represents as 
far as can practicably be determined the average impairment in 
earning capacity in civil occupations caused by deformity of the 
penis.    

Genitourinary disabilities are generally rated based on renal or 
voiding dysfunctions, infections or combinations thereof.  While 
the criteria provide descriptions of various levels of disability 
in each symptom area, neither erectile dysfunction nor loss of 
erectile power per se is identified as one of these symptom 
areas.  

For this reason, the loss or diminution of erectile function 
cannot form the basis for the assignment of a compensable rating 
by analogy to Diagnostic Code 7522 or as an unusual or 
exceptional disability picture on an extraschedular basis.  

The Board also has considered whether staged ratings may be 
warranted; however, the criteria for a schedular compensable 
rating for erectile dysfunction are not met for any period of the 
appeal.  Hence, staged ratings are not indicated.

The Board has already addressed whether extraschedular 
consideration is indicated by the facts presented in this case.  
See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 
3.321(b)(1).  The service-connected erectile dysfunction in this 
case is appropriately compensated by the SMC award in accordance 
with established rating standards.  Accordingly, referral for an 
extraschedular rating is not indicated.


ORDER

An initial compensable rating for the service-connected erectile 
dysfunction is denied.


REMAND

The Veteran served in the Air Force as a machine repairman.  In a 
written statement dated in November 2006, he reported being 
exposed to loud noises in connection with his service duties.  In 
particular, his duty station was right next to the runway, and he 
was exposed to noise from airplanes, gun fire in Vietnam and 
diesel engines.

Although service treatment records do not reflect a hearing loss 
disability, as defined in 38 C.F.R. § 3.385 (2009), it is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The postservice treatment record note complaints of tinnitus and 
include a diagnosis of bilateral sensorineural hearing loss.

The Veteran was not afforded a VA examination to determine the 
nature and likely etiology of his claimed bilateral hearing loss 
and tinnitus.  In light of his statements regarding noise 
exposure and the current diagnoses, an examination is needed.

The Veteran also disagrees with the initial 20 percent rating 
assigned for his service-connected diabetes mellitus.  He was 
last afforded a VA examination in January 2005.  Because he now 
asserts his disability has changed, an examination is needed to 
assess the current severity of the service-connected diabetes 
mellitus in terms of the rating schedule.

The RO should also take the opportunity to update the record with 
any recent treatment records relevant to the service-connected 
diabetes mellitus and the claimed hearing disorder and tinnitus.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain all 
outstanding treatment records from VA and 
any non-VA health care providers, 
pertaining to the service-connected 
diabetes mellitus and claimed hearing loss 
and tinnitus.  The Veteran should be 
notified that he may submit evidence in 
support of his claims.  

If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The RO should then arrange for a VA 
examination to determine the nature and 
likely etiology of the Veteran's claimed 
hearing loss and tinnitus.  The Veteran's 
claims files and a copy of this remand must 
be reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be performed and all findings should 
be reported in detail.

Based on review of the entire record, to 
include lay evidence, and examination of 
the Veteran, the examiner should opine as 
to whether the Veteran has current 
disability manifested by a hearing loss or 
tinnitus that at least as likely as not is 
due to excessive noise exposure or other 
event of his active service.  The examiner 
must provide a rationale for each opinion.

3.  The RO should also arrange for a VA 
examination of the Veteran to determine the 
severity of his service-connected diabetes 
mellitus.  The claims folder must be made 
available for the examiner to review.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should elicit from the Veteran 
and record a complete medical history.

The VA examiner also should reported 
detailed finding referable to the service-
connected diabetes mellitus in order to 
facilitate rating in terms of the 
applicable criteria.

4.  After completing all indicated 
development to the extent possible, the RO 
should readjudicate the claims in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded with an opportunity 
to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the r matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


